Opinion by
Johnson, J.
It was stipulated that certain items of the merchandise consist of figures or figurines similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458). In accordance with stipulation of counsel and following the decision cited, certain items on the invoices with the entries covered by protests 167983-K and 168916-K were held dutiable at 20 percent under paragraph 1547 (a), and certain items on the invoice with the entry covered by protest 186110-K were held dutiable at 10 percent under said paragraph, as modified by T. D. 52476.